Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 For Immediate Release Investor Contact: Andrea Rabney Argot Partners 212.600.1902 andrea@argotpartners.com Media Contact: Meghan Feeks Argot Partners 212.600.1902 meghan@argotpartners.com ENZON REPORTS 1 ST QUARTER 2011 RESULTS Investments in R&D translating to continued progress with oncology pipeline PISCATAWAY, NJ  May 6, 2011  Enzon Pharmaceuticals, Inc. (Nasdaq: ENZN) today announced its financial results for the first quarter of 2011. For the first quarter of 2011, Enzon reported income from continuing operations of $431 thousand, or $0.01 on a diluted per-share basis, as compared to income from continuing operations of $20.8 million, or $0.29 per diluted share for the first quarter of 2010. First quarter 2011 results included a $5.0 million milestone earned upon the approval of a supplemental Biologic
